Citation Nr: 0805765	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder and post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

FINDINGS OF FACT

1.  The evidence of record shows that the veteran engaged in 
combat with the enemy during his service in Vietnam, and that 
the claimed stressors are consistent with the circumstances, 
conditions, or hardships of the veteran's military service.

2.  The evidence shows that the veteran has been diagnosed 
with PTSD, which has been linked by competent medical opinion 
to his claimed combat stressors. 


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran contends, in substance, that the veteran's PTSD 
is the result of his combat experiences in Vietnam.  Because 
the claim on appeal is being granted in full, VA's statutory 
duties to notify and assist are deemed fully satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  

Service Connection for PTSD

The veteran contends that he witnessed the death of a friend 
and fellow soldier in Vietnam, as well as the wounding of 
another soldier.  The veteran reports that he felt horror and 
feared for his life during these experiences.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory, that is, not 
contradicted by service records and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.304(d), (f) (2007); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence shows that the 
veteran was awarded the Combat Infantryman Badge.  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Combat Infantryman Badge 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
VAOPGCPREC 12-99.  The Board finds that the evidence 
demonstrates that the veteran engaged in combat with the 
enemy and that his claimed stressors are consistent with the 
circumstances, conditions, or hardships of his combat service 
in Vietnam.

The Board notes that the claims file contains differing 
opinions as to whether the veteran has a diagnosis of PTSD.  
Where, as in this veteran's case, there is a difference of 
medical opinion, the United States Court of Appeals for 
Veterans Claims (Court) has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  The probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The medical evidence weighing in favor of the veteran's claim 
includes a November 2007 VA psychiatric evaluation.  This 
evaluation notes the veteran's combat service in Vietnam, 
including the veteran's reports of witnessing the death of a 
friend, the wounding of fellow soldiers, and feelings of fear 
and anxiety these experiences caused.  The evaluation also 
notes that the veteran reported experiencing sleep problems, 
nightmares, intrusive thoughts about war events, anxiety when 
exposed to stimuli that reminds him of war events, memory and 
concentration problems, anger, hypervigilance as if someone 
is watching him, and avoidance of situations or events that 
may remind him of the war, which meet the DSM-IV criteria for 
PTSD.  The VA therapist provided a diagnosis of PTSD, and, 
based on the veteran's history, duration of symptoms, 
behavioral observation, psychological evaluation, and a 
review of the veteran's medical records, opined that the 
veteran's PTSD is most likely related to his Vietnam 
experience. 

The medical evidence weighing against the veteran's claim 
includes an August 2005 VA PTSD examination report in which 
the VA examiner opines that the veteran does not meet the 
DSM-IV criteria for a diagnosis of PTSD.  The VA examiner 
does not state the basis for this opinion, does not discuss 
the veteran's combat experience, and states that the veteran 
did not report or describe any stressors during the 
examination, but does not discuss the symptoms previously 
described by the veteran during VA treatment.  For example, 
an August 2003 VA psychiatric examination shows that the 
veteran complained of fatigue, lack of motivation, insomnia, 
poor concentration and memory, and persistent thoughts and 
memories of war experiences.  In a September 2003 VA 
psychiatric progress note, the veteran tearfully complained 
of recurrent nightmares.  An October 2003 VA psychiatric 
progress note reveals that the veteran was very talkative 
about his Vietnam War experiences and complained of 
persistent thoughts and nightmares about the war.  The 
veteran's wife also stated that the veteran had been very 
aggressive at home.  Further, no psychiatric tests were 
administered at the August 2005 VA examination.  Based on 
this inaccurate history, the VA examiner diagnosed the 
veteran with major depressive disorder, but did not offer an 
opinion as to whether the diagnosed depression is at least as 
likely as not related to the veteran's military service.  The 
Board notes that an opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  

The Board finds that the weight of the evidence demonstrates 
that the veteran has a current diagnosis of PTSD that has 
been medically related to in-service stressors.  Accordingly, 
the Board finds that the veteran's PTSD was incurred in 
service. 

The veteran has been granted service connection for PTSD, but 
not for major depressive disorder.  The veteran is not 
prejudiced by this, because both disabilities are rated using 
the general rating formula for mental disorders under 
Diagnostic Code 9434.  38 C.F.R. § 4.130.  Granting service 
connection for a separate psychiatric disorder would violate 
the rule against pyramiding, as it would involve the rating 
of the same manifestation under different diagnoses.  See 
38 C.F.R. § 4.14.  Moreover, when it is impossible to 
separate the effects of a service-connected disability and a 
non-service-connected disability, reasonable doubt must be 
resolved in the veteran's favor and the symptoms in question 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  


ORDER

Service connection for PTSD is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


